


Exhibit 10.47

 

CONFIDENTIAL TREATMENT HAS BEEN REQUESTED AS TO CERTAIN PORTIONS OF THIS
DOCUMENT. EACH SUCH PORTION, WHICH HAS BEEN OMITTED HEREIN AND REPLACED WITH AN
ASTERISK [*], HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.

 

Execution Copy

 

Exclusive Patent And Know-How License Agreement

 

THIS AGREEMENT dated as of November 5, 2008 (the “Effective Date”) is between:

 

(1)           UNIVERSITY OF SOUTHAMPTON (“Southampton”), an institution
incorporated by Royal Charter with registration number RC000668 and whose
administrative offices are at Highfield, Southampton, United Kingdom, SO17 1BJ;
and

 

(2)           CELLDEX RESEARCH CORPORATION,  a company incorporated in the State
of Delaware with offices located at 222 Cameron Drive, Phillipsburg, NJ 08865,
U.S.A., and its parent corporation, CELLDEX THERAPEUTICS, INC.,  a company
incorporated in the State of Delaware with offices located at 119 Fourth Avenue,
Needham, MA 02494-2725, U.S.A. (collectively, “Celldex”).

 

RECITALS:

 

(A)          Professor Martin Glennie and colleagues within Cancer Sciences at
Southampton have determined that [*] as vaccines for the treatment of disorders
that may benefit from immune stimulation;

 

(B)           Southampton filed a UK National patent application entitled [*],
included in the Patents, to protect this invention. Southampton also has
generated an [*], included in the Materials;

 

--------------------------------------------------------------------------------

*CONFIDENTIAL

 

1

--------------------------------------------------------------------------------


 

(C)           THE RESEARCH PROGRAMME CONDUCTED BY PROFESSOR MARTIN GLENNIE AND
COLLEAGUES WHICH GENERATED THE INTELLECTUAL PROPERTY (AS DEFINED BELOW) WAS
FUNDED BY TENOVUS, A CANCER CHARITY REGISTERED IN ENGLAND AND WALES UNDER NUMBER
1054015. UNDER THE TERMS AND CONDITIONS OF TENOVUS GRANT FUNDING, TENOVUS HAVE
CO-OWNERSHIP RIGHTS IN THE INTELLECTUAL PROPERTY.  PURSUANT TO AN ASSIGNMENT
AGREEMENT DATED 29 FEBRUARY 2008, TENOVUS’ RIGHTS IN THE LICENSED IP HAVE VESTED
IN CANCER RESEARCH TECHNOLOGY LTD, SARDINIA HOUSE, SARDINIA STREET, LONDON WC2A
3NL, ENGLAND (“CRT”). SOUTHAMPTON AND CRT ARE THEREFORE CO-OWNERS OF THE
LICENSED IP.  UNDER THE TERMS OF THE CRT AGREEMENT DATED OCTOBER 13, 2008
ATTACHED HERETO AS SCHEDULE 2, CRT HAS GRANTED SOUTHAMPTON THE RIGHTS TO GRANT
EXCLUSIVE LICENSES TO THE PATENTS, MATERIALS AND KNOW HOW;

 

(D)          Southampton wishes to continue to carry out further research and
development on the application of its [*] for treating disorders that may
benefit from immune stimulation. Southampton wishes to retain the right to
license the combination of its Materials and [*] to Third Parties;

 

(E)           Celldex wishes to seek to generate its own [*] and to develop an
adjuvant/vaccine based on [*];

 

(F)           Celldex seeks rights to the Intellectual Property to undertake the
proposed development and to manufacture, have manufactured, import, sell and use
adjuvants/vaccines incorporating [*] antibodies and/or to secure sublicenses
with Third Parties; and

 

(G)           Southampton is willing to provide Celldex rights to the
Intellectual Property subject to the provisions of this Agreement.

 

IT IS AGREED as follows:

 

--------------------------------------------------------------------------------

*CONFIDENTIAL

 

2

--------------------------------------------------------------------------------


 

1.             Definitions

 

In this Agreement, the following words shall have the following meanings:

 

Academic Partner

 

means a charitable body or academic institution or any non-for-profit entity (or
similar entity).

 

 

 

Academic Research

 

means academic, non-commercial research and teaching conducted alone or in
collaboration with other Academic Partners. For the avoidance of doubt, Academic
Research excludes any Sponsored Research.

 

 

 

Affiliate

 

Means any company, partnership or other entity which directly or indirectly
Controls, is Controlled by or is under common Control with any other entity.

 

 

 

Claims

 

Means all demands, claims and liability (whether criminal or civil, in contract,
tort or otherwise) for losses, damages, legal costs and other expenses of any
nature whatsoever and all costs and expenses (including legal costs) incurred in
connection therewith.

 

 

 

Combination Product

 

Means a product that contains a Licensed Product and at least one other
essential functional component.

 

 

 

Commercial Partner

 

Means any entity which is not an Academic Partner.

 

 

 

Confidential Information

 

Means proprietary information and trade secrets or confidential information
relating to the business affairs or finances of the other Party supplied or
otherwise made available to them or coming into their possession in relation to
the performance of this Agreement, irrespective of form.

 

 

 

Control

 

Means direct or indirect beneficial ownership of 50% (or, outside a Party’s home
territory, such lesser percentage as is the maximum, permitted level of foreign
investment) or more of the share capital, stock or other participating interest
carrying the right to vote or to

 

3

--------------------------------------------------------------------------------


 

 

 

distribution of profits of that Party, as the case may be.

 

 

 

Cover(ed)

 

Means, with respect to any Patent and the subject matter at issue, that, but for
a license granted under a Valid Claim of such Patent, the manufacture, use,
sale, offer for sale, or importation of the subject matter at issue would
infringe such Valid Claim on a country-by-country basis, or, in the case of a
Patent that is a patent application, would infringe a Valid Claim on a
country-by-country basis in such patent application if it were to issue as a
patent.

 

 

 

Diligent and Reasonable Efforts

 

Means, with respect to the efforts to be expended by a Party with respect to the
objective that is the subject of such efforts, such reasonable, good faith
efforts and resources to accomplish such objective that such Party would
normally use to accomplish a similar objective under similar circumstances, it
being understood and agreed that with respect to the development or
commercialization of a Licensed Product, such efforts shall be similar to those
efforts and resources commonly used by that Party to develop or commercialize a
product owned by it or to which it otherwise has rights that is at a similar
stage of development or product life and is of similar market potential as the
relevant Licensed Product, taking into account product labelling or anticipated
labelling, present and future market potential, past performance of Licensed
Products and such Party’s own pharmaceutical products that are of similar market
potential, financial return, medical and clinical considerations, present and
future regulatory environment and competitive market conditions, all as measured
by the facts and circumstances at the time such efforts are due. Diligent and
Reasonable Efforts shall be secured through the reporting obligations of
Section 5.2 and Southampton’s right of termination of Section 5.4.

 

Diligent and Reasonable Efforts shall be determined on a market-by-market and
indication-by-indication basis for a particular Licensed Product, and it is
anticipated that the level of effort will be

 

4

--------------------------------------------------------------------------------


 

 

 

different for different markets, and will change over time, reflecting changes
in the status of the Licensed Product and the market(s) involved.

 

 

 

Effective Date

 

Means the effective date of this Agreement as set forth above.

 

 

 

Field

 

Means all therapeutic or prophylactic uses, including uses as adjuvants or
vaccines, in the Territory of [*], alone or in combination with any other
pharmaceutical agent, other than the Southampton Field.

 

 

 

Intellectual Property

 

Means the Patents, Materials, Know-how, and Confidential Information.

 

 

 

Know-how

 

Means Confidential Information in the form of technical information in the Field
relating to the Patents, Materials and/or Licensed Products and developed by or
under the supervision of Professor Martin Glennie prior to the Effective Date
and specifically set forth on Schedule 1 Part B hereof and transferred to
Celldex prior to the end of the Extended Transfer Period pursuant to Section 3.1
hereof, including any utility models and registered designs, together with
applications for any of the foregoing and the right to apply for any of the
foregoing, copyrights, database rights and design rights and in which
Southampton has the necessary rights to enable it to grant the license set out
in Clause 2.1.2.

 

 

 

Licensed Products

 

Means any and all products in the Field that are developed, manufactured, sold
or otherwise supplied by Celldex or its sub-licensee (including any Affiliate of
Celldex) and (a) which is Covered by the Patents in the country of manufacture
and/or sale, and/or (b) incorporate or was developed making use of any of the
Know-how and/or Materials.

 

 

 

Materials

 

Means [*] thereof generated by Celldex, its Affiliates or sub-licensees.

 

--------------------------------------------------------------------------------

*CONFIDENTIAL

 

5

--------------------------------------------------------------------------------


 

Net Receipts

 

Means the amount of any payment (excluding Value Added Tax) and the value of any
non monetary receipt (subject to the provisions below) obtained by, or due to,
Celldex or its Affiliate, in relation to the sub-licensing (including the grant
of any option over a sub-license) of any of the Intellectual Property and
including any of the following:

 

(a)        up-front, milestone (whether at the stage of development, marketing
or otherwise), success, bonus, maintenance and periodic (including annual)
payments due under any sub-license agreement;

 

(b)        payments in respect of the funding of research or development
activities related to any Licensed Product, to the extent that such payments
exceed a reasonable level of payment for such activities;

 

(c)        where any sub-license is to be granted under cross licensing
arrangements, the value of any cross license obtained under such arrangements,
solely to the extent that the value of such cross license has been independently
valued in and is easily ascertainable from a separate non-exclusive arms-length
agreement between the cross licensor and an independent Third Party;

 

(d)        any premium paid over the fair market value of shares, options or
other securities in respect of any of the share capital of Celldex or its
Affiliate;

 

(e)        any loan, guarantee or other financial benefit made or given other
than on normal market terms; and

 

(f)         payments in the form of any shares, options or other securities that
are not freely transferable and that are obtained from a Third Party, valued at
the time such shares, options, or other securities are monetized. Net receipts
in the form of freely transferable shares, options, or other securities

 

6

--------------------------------------------------------------------------------


 

 

 

shall be subject to Section 4.6.1;

 

but excluding (i) any payments in respect of the funding of research or
development activities related to any Licensed Product not included in
(b) above, (ii) any payment at the fair market value for shares, options or
other securities in respect of any of the share capital of Celldex or its
Affiliate, (iii) any sum of money falling within the definition of Net Sales
Value, or (iv) any non-monetary value received with the exception of Third Party
shares, options or other securities as set forth above.

 

 

 

Net Sales Value

 

Means the invoiced price of Licensed Products sold by Celldex, its Affiliates or
its sub-licensees under any of the Intellectual Property to independent Third
Parties in arm’s length transactions exclusively for money or, where the sale is
not at arm’s length and exclusively for money the price that would have been so
invoiced if it had been at arm’s length and exclusively for money after
deduction of all documented:

 

(a)        normal trade discounts actually granted and any credits actually
given for rejected or returned Licensed Products including, those granted on
account of price adjustments, billing errors, rejected goods, damaged or
defective goods, recalls, returns, rebates, chargeback rebates, reimbursements
or similar payments granted or given to wholesalers or other distributors,
buying groups, health care insurance carriers or other institutions;

 

(b)        costs of packaging, insurance, carriage and freight, provided in each
case that the amounts are separately charged on the relevant invoice;

 

(c)        value added tax or other sales tax; and

 

(d)        import duties or similar applicable government levies;

 

(e)        bad debts related to such Licensed Product to the extent actually
written-off;

 

7

--------------------------------------------------------------------------------


 

 

 

provided that such deductions do not exceed reasonable and customary amounts in
the markets in which such sales occurred.

 

In the case of Combination Products, Net Sales Value means the gross amount
billed or invoiced on sales of the Combination Product less the deductions set
forth above, multiplied by a proration factor that is determined as follows:

 

(i)    If all essential functional components of the Combination Product were
sold separately during the same or immediately preceding Sales Year, the
proration factor shall be determined by the formula [A/(A+B)], where A is the
aggregate gross sales price of each of the essential functional components
including the Licensed Product during such period when sold separately from the
other essential functional components, and B is the aggregate gross sales price
of each of the essential functional components excluding the Licensed Product
during such period when sold separately from the Licensed Product components,
the periods not being more than 12 months from date of proration; or

 

(ii)   If all essential functional components of the Combination Product were
not sold separately during the same or immediately preceding Sales Year (i.e.,
if at least one of the essential functional components was not sold separately),
the proration factor shall be determined by the formula [C/C+D], where C is the
fair market value of the Licensed Product essential functional components during
the prior Sales Year and D is the fair market value of the other essential
functional components during the prior Sales Year with such fair market values
being determined in good faith by agreement of the Parties.

 

Sales between Celldex, its Affiliates and sub-licensees shall not be considered
for the purposes of this definition unless there is no subsequent sale to a
person who is not Celldex, its Affiliate or sub-licensee in an arm’s length
transaction exclusively for money.

 

8

--------------------------------------------------------------------------------

 

Parties

 

Means Southampton, and Celldex, and “Party” shall mean any of them.

 

 

 

Patents

 

Means any and all of the patents, patent applications, author certificates,
inventor certificates, utility models (i) owned or otherwise controlled by
Southampton as of the Effective Date that relate to the Field, including the
patents and patent applications referred to in Schedule 1 Part A, and (ii),
owned or otherwise controlled by Southampton during the Term that relate to the
Field, including in each case any continuations, continuations in part,
extensions, reissues, re-examination, divisions, renewals, substitutions,
confirmations, registrations, revalidations and additions of or to them, and any
patents, patent applications, supplementary protection certificates and similar
rights that are based on or derive priority from the foregoing and related
international or foreign patents and applications anywhere in the world.

 

 

 

Phase I Trial

 

Means a clinical trial generally consistent with U.S. 21 C.F.R. §312.21(a) or
any foreign counterpart thereof initiated by or on behalf of Celldex with
respect to a Licensed Product anywhere in the Territory.

 

 

 

Phase II Trial

 

Means a clinical trial generally consistent with U.S. 21 C.F.R. §312.21(b) or
any foreign counterpart thereof, including without limitation a Phase IIa study,
initiated by or on behalf of Celldex with respect to a Licensed Product anywhere
in the Territory.

 

 

 

Phase III Trial

 

Means a clinical trial generally consistent with U.S. 21 C.F.R. §312.21(c) or
any foreign counterpart thereof, including without limitation a Phase II/III
study, initiated by or on behalf of Celldex with

 

9

--------------------------------------------------------------------------------


 

 

 

respect to a Licensed Product anywhere in the Territory

 

 

 

Sales Year

 

Means each period of a year commencing on the first day of July that follows the
date of first commercial sale by Celldex or any sub-licensee for the first
Licensed Product, or on any anniversary of that date.

 

 

 

Sponsored Research

 

means research undertaken at the request of, or in collaboration with, any
entity which is a Commercial Partner where any resulting Intellectual Property
is encumbered in favour of such entity.

 

 

 

Southampton Field

 

Means all therapeutic or prophylactic uses, including uses as adjuvants or
vaccines, in the Territory of [*] in combination with the
Southampton-proprietary [*] thereof where such use includes the in vivo
administration of such [*] and such [*] to a mammal or the in vitro use of such
[*]and such [*], wherein the [*].

 

 

 

Term

 

Means the term of this Agreement as set forth in Clause 8.1.

 

 

 

Territory

 

Means the world

 

 

 

Third Party

 

Means an entity or person other than Southampton or Celldex or their respective
Affiliates and sub-licensees under this Agreement.

 

 

 

TOBACCO PARTY

 

MEANS ANY CORPORATION, COMPANY, PARTNERSHIP OR OTHER ORGANISATION OR PERSON WITH
A MATERIAL INTEREST IN THE TOBACCO INDUSTRY;

 

--------------------------------------------------------------------------------

*CONFIDENTIAL

 

10

--------------------------------------------------------------------------------


 

Valid Claim

 

means a claim of an issued (granted) and unexpired patent, or a claim of a
pending patent application, where such pending application has been pending for
less than ten (10) years from its earliest priority date, or a claim of an
issued (granted) and unexpired patent issued from such a pending patent
application during or after such ten (10) year period, which in any of the
foregoing cases has not been withdrawn, cancelled, abandoned, disclaimed, or
held permanently revoked, unenforceable or invalid by a decision of an
administrative agency or court or other governmental agency of competent
jurisdiction, unappealable or unappealed within the time allowed for appeal, and
which has not been admitted to be invalid or unenforceable through reissue or
disclaimer or otherwise;

 

2              Grant of rights

 

2.1           Subject to Clause 2.4, Southampton hereby grants to Celldex,
subject to the provisions of this Agreement:

 

2.1.1        an exclusive non-transferable (except as expressly permitted under
this Agreement) license in the Field under the Patents, with the right to
sublicense, subject to clause 2.3 below, to research, develop, manufacture, have
manufactured, use, import, offer for sale and sell Licensed Products in the
Territory;

 

2.1.2        an exclusive license in the Field to use the Know-How, with the
right to sub-license, subject to clause 2.3 below, to research, develop,
manufacture, have manufactured, use, import, offer for sale and sell Licensed
Products in the Territory;

 

2.1.3        an exclusive license in the Field to use the Materials subject to
clause 2.3

 

11

--------------------------------------------------------------------------------


 

below, solely for research and development purposes.  For the avoidance of doubt
Celldex shall not humanise any of the Materials nor administer the Materials, or
any substances contacted with the Materials, to human subjects.

 

2.2           The Parties shall execute such formal licenses as may be necessary
or appropriate for registration with Patent Offices and other relevant
authorities in particular territories.  In the event of any conflict in meaning
between any such license and the provisions of this Agreement, the provisions of
this Agreement shall prevail.  The Parties shall use reasonable endeavours to
ensure that, to the extent permitted by relevant authorities, this Agreement
shall not form part of any public record.

 

2.3           Celldex shall be entitled to grant sub-licenses of its rights
under this Agreement to any person and any sub-license granted shall contain the
right to grant further sub-licenses, provided that:

 

2.3.1        a sub-license shall include obligations on the sub-licensee which
are equivalent to relevant obligations on Celldex under this Agreement;

 

2.3.2        within sixty (60) days of the grant of any sub-license Celldex
shall provide to Southampton a true copy of it, in English, and Celldex shall
disclose the terms of any such sub-license agreement only to the extent that
such terms impact payments due from Celldex to Southampton, and to the extent
that a sub-licensee permits Celldex to disclose the terms of such a sub-license
agreement; and

 

2.3.3        Celldex shall not be relieved of any of its obligations under this
agreement as a result of such sub-license, including but not limited to its
obligation to make payments under Section 4, and its obligation to commercialize
the Licensed Technology under Section 5; and

 

2.3.4        [*].

 

--------------------------------------------------------------------------------

*CONFIDENTIAL

 

12

--------------------------------------------------------------------------------


 


2.4           RESERVED RIGHTS


 

2.4.1        The Parties acknowledge that under the terms of the CRT Agreement,
CRT has reserved its rights to a worldwide, perpetual, irrevocable, fully
paid-up, royalty-free, non-exclusive right in and to the Intellectual Property
for CRT to conduct Academic Research (such right may be licensed by CRT solely
to Academic Partners, including, for the avoidance of doubt, any researchers
funded or employed by Tenovus and/or Cancer Research UK) the (“CRT Reserved
Rights”).

 

2.4.2        Southampton reserves a worldwide, perpetual, irrevocable, fully
paid-up, royalty-free, non-exclusive right in and to the Intellectual Property
for Southampton and its Affiliates, to conduct Academic Research.  For the
avoidance of doubt, such rights shall include the right to provide Materials to
Academic Partners under limited material transfer agreement with substantially
similar terms to those set out in Schedule 3.

 

2.4.3        In no event, however, shall Southampton or CRT have the right to
conduct Sponsored Research relating to the Patents, Know-How or Materials in the
Field and/or the Licensed Products.

 

2.4.4        Except for the licenses expressly granted by this Clause 2,
Southampton reserves all its rights. For the avoidance of doubt, such
reservation of rights includes the exclusive right for Southampton and its
Affiliates to use, license and sublicense Patents, Know-how and Materials for
the research and development, manufacture, having manufactured, use, import,
offer for sale and sale, of pharmaceutical product solely in the Southampton
Field.

 

2.5           Celldex shall ensure that all of the Licensed Products marketed by
it and its sub-licensees are of satisfactory quality and comply with all
applicable laws and regulations in each part of the Territory.

 

3              Know-how and Confidential Information

 

3.1           Southampton shall transfer the Know-how to Celldex within eight
(8) months after the

 

13

--------------------------------------------------------------------------------


 

Effective Date (“Transfer Period”).  Celldex and Southampton shall cooperate in
arranging meetings as reasonably necessary for the effective transfer of the
Know-how.  On conclusion of the Transfer Period Celldex shall confirm in writing
to Southampton that transfer of the Know-how is complete, or provide details to
Southampton of any outstanding Know-how which Celldex considers to have not been
transferred. Southampton shall thereafter have thirty (30) days to transfer such
outstanding Know-how to Celldex, or confirm to Celldex that no such Know-how
exists (together with the Transfer Period, the “Extended Transfer Period”).

 

3.2           Celldex acknowledges that the Know-how is at an early stage of
development.  Accordingly, specific results cannot be guaranteed and any
results, materials, information or other items (together “Delivered Items”)
provided under this Agreement are provided “as is” and without any express or
implied warranties, representations or undertakings. As examples, but without
limiting the foregoing, Southampton gives no warranty that Delivered Items are
of merchantable or satisfactory quality, are fit for any particular purpose,
comply with any sample or description, or are viable, uncontaminated, safe or
non-toxic, provided that Southampton will notify Celldex prior to transferring
such Delivered Items to Celldex of any dangerous or harmful properties of such
Delivered Items actually known by Southampton at the time of such transfer.

 

3.3           Celldex undertakes that for a period of 10 years from the
Effective Date or for so long as any substantial part of the Know-how remains
subject to the obligations of confidence of Clause 3.4, whichever is the
shorter, it shall protect the Know-how as Confidential Information and shall not
use the Know-how for any purpose except as expressly licensed hereby and in
accordance with the provisions of this Agreement.

 

3.4           Each Party (“Receiving Party”) undertakes:

 

3.4.1        to maintain as secret and confidential all Confidential Information
obtained directly or indirectly from the other Party (“Disclosing Party”) in the
course of or in anticipation of this Agreement and to respect the Disclosing
Party’s rights therein;

 

14

--------------------------------------------------------------------------------


 

3.4.2        to use the same exclusively for the purposes of this Agreement;

 

3.4.3        to disclose the same only to those of its employees, directors,
Affiliates, advisors, contractors and sub-licensees pursuant to this Agreement
(if any) to whom and to the extent that such disclosure is reasonably necessary
for the purposes of this Agreement; and

 

3.4.4        to procure that each of its employees, directors, Affiliates,
advisors, contractors and sub-licensees are bound by appropriate confidentiality
and non-use obligations in respect of Confidential Information belonging to the
other Party.

 

3.5           The provisions of Clause 3.4 shall not apply to Confidential
Information which the Receiving Party can demonstrate by reasonable, written
evidence:

 

3.5.1        was, prior to its receipt by the Receiving Party from the
Disclosing Party, in the possession of the Receiving Party and at its free
disposal; or

 

3.5.2        is subsequently disclosed to the Receiving Party without any
obligations of confidence by a Third Party without any obligation of confidence
to the Disclosing Party and who has not derived it directly or indirectly from
the Disclosing Party; or

 

3.5.3        is or becomes generally available to the public through no act or
default of the Receiving Party or its agents, employees, Affiliates or
sub-licensees; or

 

3.5.4        the Receiving Party is required to disclose to the courts of any
competent jurisdiction, or to any government regulatory agency or financial
authority, provided that the Receiving Party shall (i) inform the Disclosing
Party as soon as is reasonably practicable, and (ii) at the Disclosing Party’s
request seek to persuade the court, agency or authority to have the information
treated in a confidential manner, where this is possible under the court, agency
or authority’s procedures.

 

15

--------------------------------------------------------------------------------


 

3.6           Southampton may disclose the existence and terms of this Agreement
without prior approval to Tenovus, registered charity number 1054015 and Cancer
Research Technology the technology transfer company wholly owned by Cancer
Research UK, registered charity number 4325234 and any other third Party(ies)
who have funded some or all of the development of the Intellectual Property, and
whose consents are required for Southampton to enter into this Agreement,
provided that Tenovus and such other Third Party(ies) are bound by appropriate
confidentiality and non-use obligations in respect of Confidential Information
under this Agreement.

 

4      Payments

 

4.1           In consideration for the rights granted hereunder, during the Term
and subject to Clause 4.4, Celldex shall pay to Southampton:

 

4.1.1        Within thirty (30) days after the Effective Date an upfront license
fee in the amount of [*];

 

4.1.2        The sum of [*] within thirty (30) days after the initial human
dosing study of the first Licensed Product to achieve such milestone in the
Field;

 

4.1.3        The sum of [*] within thirty (30) days after the first human dosing
in the first phase II study of the first Licensed Product to achieve such
milestone in the Field;

 

4.1.4        The sum of [*] within thirty (30) days after the first human dosing
in the first phase III study of the first Licensed Product to achieve such
milestone in the Field;

 

4.1.5        The sum of [*] within thirty (30) days after the first submission
for regulatory approval in the Territory with respect to the first Licensed
Product to achieve such milestone in the Field .

 

--------------------------------------------------------------------------------

*Confidential

 

16

--------------------------------------------------------------------------------


 

4.1.6        The sum of [*] within thirty (30) days after the first commercial
sale of the first Licensed Product to achieve such milestone in the Field.

 

For the avoidance of doubt each of the sums due under Sections 4.1.2-4.1.6 shall
be payable only once, on the first Licensed Product in the Field to achieve each
given milestone of Sections 4.1.2-4.1.6

 

4.2           During the Term, Celldex shall pay to Southampton on a
country-by-country and Licensed Product-by-Licensed Product basis (i) a royalty
of [*] of Net Sales Value of all Licensed Products Covered by at least one Valid
Claim of the Patents, or (ii) a royalty of [*] of Net Sales Value of all
Licensed Products that are not Covered by at least one Valid Claim of the
Patents and, incorporates or makes use of any Know-how which remains subject to
the provisions of Clause 3.4 hereof or incorporates or makes use of any
Materials, sold or otherwise supplied by Celldex, its Affiliates and/or its
sub-licensees. For avoidance of doubt, the royalties payable under these
Sections 4.2(i) and 4.2(ii) are mutually exclusive, and only one or the other,
but not both, may be payable on the sale of a given Licensed Product.

 

4.3           During the Term, and subject to Clause 4.4, Celldex shall pay to
Southampton on a country-by-country and Licensed Product-by-Licensed Product
basis (i) a royalty of [*] of Net Receipts received with respect to all Licensed
Products sublicensed hereunder and Covered by at least one Valid Claim of the
Patents, or (ii) a royalty of [*] of Net Receipts received with respect to all
Licensed Products sublicensed hereunder and not Covered by at least one Valid
Claim of the Patents and which incorporates or makes use of any Know-how which
remains subject to the provisions of Clause 3.4 hereof or incorporates or makes
use of any Materials.  For avoidance of doubt, the royalties payable under these
Sections 4.3(i) and 4.3(ii) are mutually exclusive, and only one or the other,
but not both, may be payable with respect to such Licensed Products sublicensed
hereunder.

 

--------------------------------------------------------------------------------

*CONFIDENTIAL

 

17

--------------------------------------------------------------------------------

 

4.4           In the event any of the milestone events set forth in Clauses
4.1.2-4.1.6 above are first achieved by a sub-licensee of Celldex or its
Affiliates, the amount payable to Southampton by Celldex will be the greater of
(i) the milestone amount set forth in the applicable Section 4.1.2-4.1.6, or
(ii) the amount payable to Southampton under Clause 4.3 on the Net Receipts
received by Celldex from such sub-licensee as a result of such sub-licensee
first achieving such milestone.

 

4.5           No lump sum payments shall be refundable or creditable against any
other sum or lump sum payable by Celldex for any reason

 

4.6           Non-monetary consideration:

 

4.6.1        Where Net Receipts are in the form of freely-transferable shares in
the share capital of a sub-licensee, Celldex shall pay the royalty due under
this Agreement on such Net Receipts by causing the appropriate percentage number
of such freely-transferable shares to be transferred to, and registered in the
name of Southampton.

 

4.7           Royalties to Third Parties.

 

In the event that Celldex is obligated to pay a royalty to a Third Party in
order to avoid infringement arising from the manufacture, having manufactured,
sale, offer for sale, use or importation of Licensed Products, then Celldex
shall be entitled to offset [*] of such royalties paid to such Third Parties
against the royalty payable to Southampton under this Clause 4 provided that in
no event shall the royalties payable to Southampton under Clause 4 be reduced by
more than [*] of the royalty that would have been payable in the absence of this
clause on Net Sales Value in the aggregate. The deductions referred to in this
Clause shall only be made where the infringement of the Third Party patent
arises from the use of the inventions claimed in the Patents, and not from the
use of any other intellectual property that Celldex chooses to use in the
manufacture and sale of any Licensed Product.

 

--------------------------------------------------------------------------------

*CONFIDENTIAL

 

18

--------------------------------------------------------------------------------


 

4.8           Floor on reductions.

 

In no event shall the reductions of royalty provided for under this Agreement
result in the royalty payable to Southampton in respect of any individual
royalty-bearing Licensed Product being reduced below (i) [*] of Net Sales Value
for a royalty payable under Section 4.2(i), or [*] of Net Sales Value for a
royalty payable under Section 4.2(ii).

 

4.9           Payment frequency.

 

Royalties due under this Agreement shall be paid within 60 days of the end of
each year ending on 30 June, in respect of sales of Licensed Products made and
Net Receipts generated during such Sales Year and shall continue to pay
royalties at such intervals until no further royalties are due following
termination as set out in Clause 8. For the avoidance of doubt if sales commence
during a Sales Year then royalties shall be due and payable on the first 30
June following the commencement of sales for that part of the Sales Year to
which sales relate.

 

4.10         Celldex shall make the payments due to Southampton in pounds
sterling.  Where Celldex receives payment in a currency other than pounds
sterling, Celldex shall convert the relevant sum due to Southampton into pounds
sterling.  Celldex shall use the conversion rate of such other currency as
quoted by National Westminster Bank plc in London as at the close of business on
the last business day of the Sales Year with respect to which the payment is
made.  If by law, regulation, or fiscal policy of a particular country,
conversion into pound sterling or transfer of funds of a convertible currency to
the United Kingdom is restricted or forbidden, Celldex shall give Southampton
prompt notice in writing and shall pay the royalty and other amounts due through
such means or methods as are lawful in such country as Southampton

 

--------------------------------------------------------------------------------

*CONFIDENTIAL

 

19

--------------------------------------------------------------------------------


 

may reasonably designate.  Failing the designation by Southampton of such lawful
means or methods within thirty (30) days after such notice is given by Celldex,
Celldex shall deposit such royalty payment or other amount in local currency to
the credit of Southampton in a recognized banking institution selected by
Celldex and identified in a written notice to Southampton, and such deposit
shall fulfil all obligations of Celldex to Southampton with respect to such
royalties payment or other amount.

 

4.11                           All sums due under this Agreement:

 

4.11.1      shall be inclusive of any income tax or other charges or taxes,
excluding Value Added Tax, and shall not be increased beyond the sums described
in Clauses 4.1-4.3 to offset any income tax or other charges or taxes, that are
to be paid by Southampton, provided, however, that Celldex may deduct from such
sums due under this Agreement any withholding or other taxes or charges as
Celldex is required to deduct to comply with applicable laws.   The Parties
shall cooperate and take all steps reasonably and lawfully available to them to
avoid deducting such taxes or other charges and to obtain double taxation
relief.  If Celldex is required to make any such deduction it shall provide
Southampton with such certificates or other documents as it can reasonably
obtain to enable Southampton to obtain appropriate relief from double taxation
of the payment in question;

 

4.11.2      shall be made by the due date, failing which Southampton may charge
interest on any outstanding amount on a daily basis at a rate equivalent to 3%
per annum above the National Westminster Bank plc base lending rate then in
force in London.

 

4.12                           Celldex shall:

 

4.12.1      keep at its normal place of business detailed and up to date records
and accounts showing the quantity, description and value of Licensed Products
sold by it, and the amount of sublicensing revenues received by it in respect

 

20

--------------------------------------------------------------------------------


 

of Licensed Products, on a country by country basis, and being sufficient to
ascertain the payments due under this Agreement.  Such records and accounts
shall be kept for six (6) years following the end of the year to which they
relate.

 

4.12.2      make such records and accounts available, on reasonable notice, for
inspection no more than once per calendar year during business hours by an
independent certified public accountant appointed by Southampton and reasonably
acceptable to Celldex for the purpose of verifying the accuracy of any statement
or report given by Celldex to Southampton under this clause 4.  The accountant
shall be required to keep confidential all information learnt during any such
inspection, and disclose to Southampton only such details as may be necessary to
report on the accuracy of Celldex’ statement or report.  Southampton shall be
responsible for the accountant’s charges unless the accountant certifies that
there is an underpayment of five percent or more in any royalty statement, in
which case Celldex shall pay his charges in respect of that inspection.

 

4.12.3      Ensure that Southampton has the same rights as those set out in this
Clause 4.12 in respect of any sub-licensees of Celldex which is sub-licensed
under the Patents or Know-how pursuant to this Agreement.

 

4.13         All payments made to Southampton under this Agreement shall be made
to the following bank account, details of which may change from time to time on
written notice from Southampton to Celldex:

 

Fortis Bank SA/NV UK Branch

Account: 35962001

Sort Code 40-52-62

IBAN GB54GEBA40526235962001

Swift GEBAGB22

 

And include the following reference: 3332

 

21

--------------------------------------------------------------------------------


 

5          Commercialisation

 

5.1           Celldex shall use Diligent and Reasonable Efforts to develop and
commercially exploit at least one Licensed Product in the Field and Territory.

 

5.2           Without prejudice to the generality of Celldex’s obligations under
Clause 5.1, Celldex shall provide every six months to Southampton an updated,
written development plan, showing all past, current and projected activities
taken or to be taken by Celldex to bring Licensed Products to market and
maximise the sale of Licensed Products in the Territory.  The first plan shall
be due on the 30th of June following the Effective Date and then
31st December and the 30th of June each year thereafter until this Agreement is
terminated.  Receipt of any such plan by Southampton shall not be taken to waive
or qualify Celldex’s obligations under Clause 5.1.

 

5.3           Celldex shall be exclusively responsible for the technical and
commercial development and manufacture of Licensed Products and for
incorporating any modifications or developments thereto that may be necessary or
desirable and for all Licensed Products sold or supplied, and accordingly
Celldex shall indemnify the Southampton Indemnitees in the terms of Clause
7.3.1.  It may, however, subcontract or sub-license such activities in
accordance with accepted industrial practices.

 

5.4           In the event that Celldex fails to materially comply with the
obligations set forth in Section 5.1, such failure will be deemed to be a
material breach of this Agreement subject to the termination provisions of
Sections 8.2.1 and 8.2.1.1, provided however that Celldex shall have ninety (90)
days to remedy such breach or to otherwise negotiate with Southampton a mutually
acceptable schedule to fulfil the diligence obligations of Section 5.1, and
Southampton agrees that its acceptance of such a schedule shall not be
unreasonably withheld or delayed.

 

6      Intellectual Property

 

6.1       From the Effective Date Southampton shall be responsible for the
prosecution and maintenance of the Patents and Celldex shall reimburse
Southampton for future and ongoing costs and expenses incurred in such
prosecution and maintenance of the

 

22

--------------------------------------------------------------------------------


 

Patents within fourteen days of notification in writing from Southampton setting
out such costs and expenses. Celldex agrees to reimburse such reasonable costs
and expenses up to a total of [*] per year. Reimbursement of any such costs and
expenses in excess of a total of [*] in any given calendar year will be subject
to the prior written agreement of Celldex, which will not unreasonably be
refused.

 

6.2       Southampton shall:

 

6.2.1     endeavour to obtain granted patents in the name of Southampton
pursuant to each of the Patents;

 

6.2.2     subject to clause 6.2.4, consult with Celldex regarding which national
territories to pursue and comply with reasonable requests of Celldex on which
such territories to pursue and choice of patent counsel, and Southampton shall
not discontinue prosecution of any of the Patents in any territory without
Celldex’s consent provided that Celldex provide Southampton with requests not to
file or to discontinue prosecution of any of the Patents in any territory within
14 days of Southampton consulting Celldex.

 

6.2.3     subject to clause 6.2.4, consult with Celldex in relation to all
changes to patent claims or specifications that would have the effect of
reducing or limiting the extent of the patent coverage and comply with
reasonable requests of Celldex in connection with any such changes;

 

6.2.4     Southampton shall keep Celldex fully-informed of the status of the
Patents and will promptly provide Celldex with copies of all substantive
documentation submitted to, or received from, the patent offices or other
authority in connection therewith.  With respect to any substantive submissions
or elections that Southampton is required to or otherwise intends to submit to a
patent office or other authority, Southampton shall provide a draft of such
submission to Celldex

 

--------------------------------------------------------------------------------

*CONFIDENTIAL

 

23

--------------------------------------------------------------------------------


 

at least thirty (30) days prior to the deadline for or the intended filing date
of such submission, whichever is earlier (or as soon as possible if Southampton
has less than thirty (30) days’ notice of a deadline for submission).  Celldex
shall have the right to review and comment upon any such submission by
Southampton to a patent office, and will provide such comments, if any, no later
than ten (10) days prior to the applicable deadline or intended filing date. 
Southampton shall consider in good faith all comments provided by Celldex.  If
Southampton disagrees with any comment provided by Celldex, Southampton shall
provide Celldex with an explanation for such disagreement.  If Celldex does not
accept Southampton’s explanation, then Celldex shall have final decision-making
authority with respect to any Patent containing any claims that relate solely to
the Field or to a Licensed Product, provided, however, that if Celldex decides
to abandon prosecution of any potentially patentable claims in an application,
Southampton may file such claims in any available further application at its own
cost and expense.;

 

6.2.5              pay all official fees in respect of the Patents as and when
due;

 

6.2.6              In the event that Celldex elects not to reimburse Southampton
for any of its reasonable costs and expenses in filing, prosecuting or
maintaining any of the Patents (an “Unsupported Patent”) in any of the United
States, France, Germany, Italy, Spain, United Kingdom, China, India, Canada or
Japan (each, a “Major Market Country”), and provided that such Unsupported
Patent is unrelated to any Patents which Celldex continues to support in such
Major Market Country, then the license granted to Celldex under 2.1.1 shall
terminate forthwith solely with respect to such Unsupported Patent in such
unsupported Major Market Country only.  For the avoidance of doubt, Southampton
shall be free to undertake such filing, prosecution or maintenance at its own
expense, and dispose of such rights, in such Unsupported Patent in such
unsupported Major Market Country only at its sole discretion.  In the event that
Celldex elects not to reimburse Southampton for an Unsupported Patent in any
country other than a Major Market Country (each, a “non-Major Market Country”),
and provided that such Unsupported Patent is unrelated to any Patents which
Celldex continues to support in such

 

24

--------------------------------------------------------------------------------


 

non-Major Market Country, then the license granted to Celldex under 2.1.1 shall
become non-exclusive forthwith solely with respect to such Unsupported Patent in
such unsupported non-Major Market Country only.  For the avoidance of doubt,
Southampton shall be free to undertake such filing, prosecution or maintenance
at its own expense in such Unsupported Patent in such unsupported non-Major
Market Country only at its sole discretion.

 

6.2.7              The Parties shall cooperate with each other in obtaining
patent term extension, such as extension under 35 U.S.C. § 156, patent term
restoration or supplemental protection certificates or their equivalents in any
country in the Territory where applicable to Patents exclusively licensed to
Celldex under this Agreement.

 

6.3        Infringement of the Patents

 

6.3.1              Each Party shall inform the other Party promptly if it
becomes aware of any infringement or potential infringement of any of the
Patents to which Celldex has a current license under the terms of this
Agreement, and the Parties shall consult with each other to decide the best way
to respond to such infringement

 

6.3.2              If the Parties fail to agree on a joint programme of action,
including how the costs of any such action are to be borne and how any damages
or other sums received from such action are to be distributed, then Celldex
shall be entitled to take action against the Third Party at its sole expense,
subject to the following provisions of this Clause 6.

 

6.3.3              Before starting any legal action under Clause 6, Celldex
shall consult with Southampton as to the advisability of the action or
settlement, its effect on the good name of Southampton, the public interest, and
how the action should be conducted.

 

6.3.4              Celldex shall reimburse Southampton for any reasonable
expenses incurred in assisting it in such action. Celldex shall pay Southampton
royalties, in

 

25

--------------------------------------------------------------------------------


 

accordance with Clause 4, on any compensatory damages received from such action
as if such damages were Net Sales Value on the sale of Licensed Products or Net
Receipts, depending on the nature of the payment.  Celldex shall retain any
enhanced damages or attorneys fees received from such action.

 

6.3.5              Celldex shall have the right to join Southampton to any suit,
at Celldex’s own expense, to enforce such rights if necessary to establish
standing to bring such suit, subject to being indemnified and secured in a
reasonable manner as to any costs, damages, expenses or other liability, and
Southampton shall have the right to be separately represented by its own counsel
at its own expense.  In addition, Southampton reserves the right to join in any
suit, at Southampton’s own expense, to enforce such rights.

 

6.4        Infringement of Third Party rights

 

6.4.1              If any warning letter or other notice of infringement is
received by a Party, or legal suit or other action is brought against a Party,
alleging infringement of Third Party rights in the manufacture, use or sale of
any Licensed Product or use of any Patents, that Party shall promptly provide
full details to the other Parties, and the Parties shall discuss the best way to
respond.

 

6.4.2              Celldex shall have the right but not the obligation to defend
such suit and shall have the right to settle with such Third Party, provided
that if any action or proposed settlement involves the making of any statement,
express or implied, concerning the validity of any Patent, the consent of
Southampton must be obtained before taking such action or making such
settlement, such consent not to be unreasonably withheld or delayed.

 

7      Warranties

 

7.1       Southampton warrants and undertakes as follows:

 

7.1.1     Under the terms of the employment contracts between Southampton and
its

 

26

--------------------------------------------------------------------------------


 

employees, Southampton owns, or in the case of Know-how at the time of transfer
to Celldex of such Know-how shall own, such employees’ entire right, title and
interest in the rights under the Patents, Know How and Materials, that it has
entered into the CRT Agreement, a true copy of which is attached hereto as
Schedule 2, that the CRT Agreement is in full force and effect, that neither
party to the CRT Agreement is in breach of that agreement, and to Southampton’s
knowledge there are no current facts or circumstances that would give rise to a
claim of breach of the CRT Agreement by either party to that agreement, and that
so far as it is aware having undertaken reasonable diligence, it has the right
and authority to license the Patents, Know How and Materials and enter into this
Agreement;

 

7.1.2     It has not done, and shall not do nor agree to do during the
continuation of this Agreement any of the following things if to do so would be
inconsistent with the exercise by Celldex of the rights granted to it under this
Agreement, namely:

 

7.1.2.1              other than as stated herein, grant or agree to grant any
rights in the Patents in the Field in the Territory with the exception of the
provisions of Clause 6.2.6 above.

 

7.1.2.2              assign, mortgage, charge or otherwise transfer any of the
Patents in the Territory or any of its rights or obligations under this
Agreement, with the exception of the provisions of Clause 6.2.6 above.

 

7.1.3     As of the Effective Date, Southampton and CRT are the sole registered
proprietors and sole owners of the Patents and such Patents are free from any
claims or encumbrances except as expressly stated herein; under the CRT
Agreement, Southampton is solely and beneficially entitled to the Patents free
from any claims or encumbrances whatsoever (subject to 7.2);  Southampton has
full right, power and authority to grant the licenses granted by it under this
Agreement and to enter into and perform its obligations under this Agreement,
and except for the CRT Agreement, neither Southampton nor CRT has any agreement
or arrangement (including any licenses of right and/or compulsory

 

27

--------------------------------------------------------------------------------


 

license or any other permissions), nor subject to Clause 2.4, will enter into
any such agreement or arrangement with a Third Party with respect to use of or
interest in such Patents in the Field during the continuation of this
Agreement.  Southampton hereby undertakes that it shall not, during the term of
this Agreement, modify, amend, terminate or allow termination of the CRT
Agreement.

 

7.1.4     As of the Effective Date, Southampton and CRT are the sole registered
proprietors and sole owners and are beneficially entitled to any relevant
Know-How in existence as of the Effective Date and Materials, Southampton has
full right, power and authority to grant the licenses granted by it under this
Agreement and to enter into and perform its obligations under this Agreement,
and, except as set forth in Clause 7.1.6,  Southampton does not have, and
subject to Clause 2.4, will not enter into during the continuation of the
Agreement, any agreement or arrangement (including any licenses of right and/or
compulsory license or any other permissions) with a Third Party with respect to
use of or interest in such Know How and Materials in the Field.  With respect to
Know-how arising after the Effective Date and during the Extended Transfer
Period, Southampton shall seek to obtain all rights necessary to enable the
grant of the license set out in Clause 2.1.2.  Southampton shall ensure that
such rights are obtained by Southampton prior to any transfer of such Know-how
to Celldex.

 

7.1.5     As of the Effective Date it is not aware of any prior art, other than
that already disclosed to Celldex in writing in the form of the Due Diligence
Report, prepared by Hunton and Williams and dated July 31 2006, and UK Patent
Office Search Report, which could have a material effect on the allowability or
validity of the Patents. As of the Effective Date no Third Party has notified
Southampton in writing that any of the Patents are invalid or unenforceable.

 

7.1.6     As of the Effective Date, it has granted three Material Transfer
Agreements for the Know-How and Material to academic institutions for research
purposes only.  True copies of which are attached hereto as Schedule 3.

 

28

--------------------------------------------------------------------------------

 

7.1.7     As of the Effective Date and having made no specific enquiry, it is
not aware and has not been notified that practice of the Patents or
commercialisation of Licensed Products infringes or would infringe the rights of
any Third Party

 

7.1.8     As of the Effective Date and so far as it is aware, having made no
specific enquiry of any Third Party, there is no subsisting infringement by any
Third Party of any of the Patents or other Intellectual Property assigned or
licensed under this Agreement.

 

7.2                       No other warranties

 

7.2.1           Southampton and Celldex acknowledge that, in entering into this
Agreement, it does not do so in reliance on any representation, warranty or
other provision except as expressly provided in this Agreement, and any
conditions, warranties or other terms implied by statute or common law are
excluded from this Agreement to the fullest extent permitted by law.

 

7.2.2           Without limiting the scope of clause 7.2.1 above and except as
set forth in clause 7.2.1 above, Southampton does not make any representation
nor give any warranty or undertaking except to the extent set forth above:

 

7.2.2.1     as to the efficacy or usefulness of the Intellectual Property; or

 

7.2.2.2     that any of the Patents is or will be valid or subsisting or (in the
case of an application) will proceed to grant; or

 

7.2.2.3     that the use of any of the Intellectual Property, the manufacture,
sale or use of the Licensed Products or the exercise of any of the rights
granted under this Agreement will not infringe any other intellectual property
or other rights of any other person; or

 

7.2.2.4     that the Intellectual Property or any other information communicated
by Southampton to Celldex under or in connection with this Agreement will
produce Licensed Products of satisfactory quality or

 

29

--------------------------------------------------------------------------------


 

fit for the purpose for which Celldex intended; or

 

7.2.2.5     as imposing any obligation on Southampton to bring or prosecute
actions or proceedings against Third Parties for infringement or to defend any
action or proceedings for revocation of any of the Patents; or

 

7.2.2.6     as imposing any liability on Southampton in the event that any Third
Party supplies Licensed Products to customers located in the Territory.

 

7.3                                 Indemnity

 

7.3.1        Celldex shall indemnify and hold harmless Southampton, CRT and
Tenovus and their Affiliates, and respective officers, directors, Council
members, employees, researchers and representatives (together, the “Southampton
Indemnitees”) against any and all Third Party Claims that may be asserted
against or suffered by any of the Southampton Indemnitees and which relate to
the use by Celldex or any of its sub-licensees of the Intellectual Property or
otherwise in connection with the development, manufacture, use or sale of or any
other dealing in any of the Licensed Products by Celldex or any of its
sub-licensees, or subsequently by any customer or any other person, including
Claims based on product liability laws, provided, however, that such
indemnification shall not apply to any Claim to the extent directly attributable
to (i) a breach by Southampton of any of the warranties or representations set
forth in Clause 7.1; (ii) negligent activities or intentional misconduct of the
Southampton Indemnitees, or (iii) the settlement of a claim, suit, action, or
demand by Southampton Indemnitees without the prior approval of Celldex.  In
addition, Celldex shall put in place (prior to first commercial sale of a
Licensed Product) product indemnity insurance in an amount not less than [*]

 

--------------------------------------------------------------------------------

*CONFIDENTIAL

 

30

--------------------------------------------------------------------------------


 

for injuries to any one person arising out of a single occurrence or for
injuries to all persons arising out of a single occurrence which shall last for
the term of this agreement and extend for at least 6 years after expiry or
termination of this Agreement and shall send a copy of such insurance
documentation to Southampton.

 

7.3.2        Southampton shall indemnify Celldex and its Affiliates and
sub-licensees and their respective officers, directors, employees, researchers
and representatives (together, the “Celldex Indemnitees”) against all Third
Party Claims that may be asserted against or suffered by any of the Celldex
Indemnitees arising solely out of breach by Southampton or its Affiliates of the
representations and warranties of Clause 7.1, provided, however, that such
indemnification shall not apply to any Claim to the extent directly attributable
to (i) negligent activities or intentional misconduct of the Celldex
Indemnitees, or (ii) the settlement of a claim, suit, action, or demand by
Celldex Indemnitees without the prior approval of Southampton.

 

7.3.3.       As a condition precedent to a Party’s (the “Indemnifying Party”)
obligations to indemnify, defend and hold harmless any Southampton Indemnitee or
Celldex Indemnitee (collectively, an “Indemnified Party”) pursuant to Clause
7.3.1 or 7.3.2 above, the Indemnified Party shall immediately notify in writing,
and provide a copy to, the Indemnifying Party of any complaint, summons or other
written or verbal notice that the Indemnified Party receives of any claim that
may be subject to such obligations.  An Indemnified Party’s failure to deliver
written notice, to the extent prejudicial to the Indemnifying Party’s ability to
defend such claim, shall relieve the Indemnifying Party of liability to the
Indemnified Party under Clause 7.3.1 or 7.3.2 hereof, as applicable.  The
Indemnified Party shall allow the Indemnifying Party the control of the defence
and settlement thereof, and assist in such defence and settlement as the
Indemnifying Party may reasonably request in connection with the defence and
settlement of the claim (at the Indemnifying Party’s sole cost and expense), and
the Indemnifying Party shall assume the defence thereof with counsel mutually
satisfactory to the Parties; provided, that the

 

31

--------------------------------------------------------------------------------


 

Indemnified Party shall have the right to participate in any such proceeding
with counsel of its choosing at its own expense.  No Indemnified Party may
settle a claim or action covered by this Clause 7 without the prior written
consent of the Indemnifying Party (which consent shall not be unreasonably
withheld, delayed or conditioned).  Any payment made by an Indemnified Party in
violation of this Clause 7.3.3 to settle any such claim or action shall be at
its own cost and expense.

 

7.3.4.       Limitation of liability. Except for the obligations set forth in
this clause 7, and unless otherwise expressly stated in this agreement, in no
event will either party be liable to the other for lost revenue, lost profits,
or lost savings or any consequential, incidental, special exemplary, punitive or
indirect damages to the other party, however caused, in connection with this
agreement, even if the party has notice of the possibility of such damages.

 

8                                         Duration and Termination

 

8.1                                 This Agreement shall come into effect on the
Effective Date and, unless terminated earlier in accordance with this Clause 8,
shall continue in force on a country-by-country basis and expire on the later of
(the “Term”):

(i) the date of expiration or termination of the last to expire or last to
terminate Valid Claim that Covers the Licensed Products on sale in such country
on such date of expiration or termination of such Valid Claim; or

(ii) the date that is ten (10) years after the date of the first commercial sale
of the first Licensed Product in such country.

 

8.2                                 Early termination

 

8.2.1        Without prejudice to any other right or remedy, any Party may
terminate this Agreement at any time by notice in writing to the other Party
(“Other Party”), such notice to take effect as specified in the notice:

 

8.2.1.1.    if the Other Party is in material breach of this Agreement and, in
the

 

32

--------------------------------------------------------------------------------


 

case of a breach capable of remedy within 90 days, the breach is not remedied
within 90 days of the Other Party receiving notice specifying the breach and
requiring its remedy; or

 

8.2.1.2     if: (A) the Other Party becomes insolvent or unable to pay its debts
as and when they become due, (B) an order is made or a resolution is passed for
the winding up of the Other Party (other than voluntarily for the purpose of
solvent amalgamation or reconstruction), (C) a liquidator, administrator,
administrative receiver, receiver or trustee is appointed in respect of the
whole or any part of the Other Party’s assets or business, (D) the Other Party
makes any composition with its creditors, (E) the Other Party ceases to continue
its business, or (F) as a result of debt and/or maladministration the other
Party takes or suffers any similar or analogous action.

 

8.2.2        Southampton may terminate this Agreement by giving written notice
to Celldex in accordance with the provisions of Clause 5.4

 

8.2.3        Celldex may terminate this Agreement at any time by providing 6
months notice in writing to Southampton.  A Party’s right of termination under
this Agreement, and the exercise of any such right, shall be without prejudice
to any other right or remedy (including any right to claim damages) that such
Party may have in the event of a breach of contract or other default by the
other Party.

 

8.3                        Consequences of termination

 

8.3.1        Upon termination of this Agreement by expiry under Clause 8.1, or
by Celldex pursuant to Clause 8.2.1, the licenses granted to Celldex under
Clause 2 shall become non-exclusive, perpetual, irrevocable, fully-paid up and
royalty free.

 

8.3.2       Upon termination of this Agreement by Southampton pursuant to Clause
8.2.1 or 8.2.2, or by Celldex pursuant to Clause 8.2.3, then:

 

33

--------------------------------------------------------------------------------


 

8.3.2.1     Celldex and its sub-licensees shall be entitled to sell, use or
otherwise dispose of (subject to payment of royalties under Clause 4) any unsold
or unused stocks of the Licensed Products for a period of 6 months following the
date of termination;

 

8.3.2.2     subject to 8.3.2.1 above, Celldex shall no longer be licensed to use
or otherwise exploit in any way, either directly or indirectly, the Patents, in
so far and for as long as any of the Patents remains in force, or the Know-how;

 

8.3.2.3     subject to 8.3.2.1 above, Celldex shall consent to the cancellation
of any formal license granted to it, or of any registration of it in any
register, in relation to any of the Patents;

 

8.3.2.4     subject as provided in this Clause 8.3, and except in respect of any
accrued rights, neither Party shall be under any further obligation to the
other; and

 

8.3.2.5     Notwithstanding anything to the contrary contained herein, in the
event the Agreement or any license right thereunder terminates for any reason
other than an uncured breach by Celldex that is caused directly or indirectly by
its sub-licensee, and the sub-license to such sub-licensee is in force and
effect as of the date of such termination, such sub-licensee shall automatically
become a direct licensee of Southampton under the terms and conditions of this
Agreement,  such direct license to be of the same scope licensed by Celldex to
such sub-licensee under such sub-license, provided that nothing herein shall be
construed to require (i) Southampton to assume obligations to such sub-licensee
that are beyond those obligated to Celldex hereunder, or (ii) such sub-licensee
to make any payments to Southampton that are in excess of those amounts that
would have been due from Celldex to Southampton under this Agreement had this
Agreement not been terminated. Southampton agrees that any

 

34

--------------------------------------------------------------------------------


 

sub-licensee under this Agreement shall be deemed to be a Third Party
beneficiary of the provisions of this Section 8.3.2.5 as such provisions apply
to such sub-licensee. Southampton as a charitable body it retains the right to
decline taking on a sub licensee as a direct licensee if that sub licensee is a
Tobacco Party or involved in the weapons industry or is known to be involved in
unethical business practices such as exploitation of child labour .

 

8.3.3        Upon termination of this Agreement by Southampton pursuant to
Clause 8.2.1 or 8.2.2, then at Southampton’s written request, received by
Celldex within fourteen (14) days after the effective termination date, the
Parties shall negotiate in good faith the terms of an agreement between them on
reasonable commercial terms taking full account in such circumstances of the
stage of development and Celldex’s financial investment in the Licensed Products
to that stage, as well as other factors, under which Celldex would:

 

8.3.3.1     transfer to Southampton exclusively all clinical and other data
relating to the development of Licensed Products;

 

8.3.3.2     to the extent possible, seek to have any product licenses, pricing
approvals and other permits and applications transferred into the name of
Southampton or its nominee;

 

8.3.3.3     grant Southampton an exclusive, worldwide license, with the rights
to grant sub-licenses, under any non-severable improvements and other
intellectual property owned or controlled by Celldex relating to the Licensed
Products; and

 

8.3.3.4     grant Southampton and/or its nominee the right to continue to use
any product name that had been applied to the Licensed Products prior to
termination of this Agreement.

 

8.3.4        Upon termination of this Agreement for any reason the provisions of
clauses 3, 4 (solely in respect of sales made prior to termination or under
clause

 

35

--------------------------------------------------------------------------------


 

8.3.2(1)), 7.3, 8.3 and 9 shall remain in force.  Upon expiration or termination
of this Agreement pursuant to clause 8.1, or termination by Celldex pursuant to
clause 8.2.1, clause 2 shall also remain in force.

 

9                                         General

 

9.1                                 Force majeure

 

No Party shall have any liability or be deemed to be in breach of this Agreement
for any delays or failures in performance of this Agreement which result from
circumstances beyond the reasonable control of that Party, including without
limitation labour disputes involving that Party.  The Party affected by such
circumstances shall promptly notify the other Parties in writing when such
circumstances cause a delay or failure in performance and when they cease to do
so.

 

9.2                                 Severability

 

If any provision of this Agreement is declared by any judicial or other
competent authority to be void, voidable, illegal or otherwise unenforceable
then the remaining provisions of this Agreement shall continue in full force and
effect.  The judicial or other competent authority making such determination
shall have the power to limit, construe or reduce the duration, scope, activity
and/or area of such provision, and/or delete specific words or phrases as
necessary to render such provision enforceable.

 

9.3                                 Waiver

 

Failure or delay by any party to exercise any right or remedy under this
Agreement shall not be deemed to be a waiver of that right or remedy, or prevent
it from exercising that or any other right or remedy on that occasion or on any
other occasion.

 

9.4                                 Entire Agreement and Amendments

 

9.4.1        This Agreement constitutes the entire Agreement and understanding
of the parties relating to the subject matter of this Agreement and supersedes
all

 

36

--------------------------------------------------------------------------------


 

prior oral or written agreements, representations, understandings or
arrangements between the parties

 

9.4.2        The parties acknowledge that they are not relying on any agreement,
understanding, arrangement, warranty, representation or term which is not set
out in this Agreement

 

9.4.3        Nothing in this Clause 9.4 shall operate to:

 

9.4.3.1     exclude any provision implied into this Agreement by law and which
may not be excluded by law; or

 

9.4.3.2     limit or exclude any liability, right or remedy to a greater extent
than is permissible under law.

 

9.4.4        No change may be made to this Agreement except in writing signed by
the duly authorised representatives of each of the parties.

 

9.5                                 Relationship of the Parties

 

9.5.1        Nothing in this Agreement shall create, evidence or imply any
agency, partnership or joint venture between the parties.

 

9.5.2        No party shall act or describe itself as an agent of any of the
other parties nor shall a party represent that it has any authority to make
commitments or the behalf of the other party.

 

9.6                                 Assignment and Sub-contracting

 

This Agreement is personal to the parties and neither party shall assign,
transfer, sub-license, sub-contract, charge or otherwise deal in its rights or
obligations under this Agreement except as expressly provided in the Agreement,
except that Celldex may assign or transfer its rights or obligations to any
purchaser of Celldex or of the relevant business or assets of Celldex to which
the rights or obligations under this Agreement relate.

 

37

--------------------------------------------------------------------------------

 

9.7        Interpretation.

 

In this Agreement:

 

9.7.1        the headings are used for convenience only and shall not affect its
interpretation;

 

9.7.2        references to persons shall include incorporated and unincorporated
persons; references to the singular include the plural and vice versa; and
references to the masculine include the feminine;

 

9.7.3        references to Clauses and Schedules mean clauses of, and schedules
to, this Agreement;

 

9.7.4        references in this Agreement to termination shall include
termination by expiry; and

 

9.7.5        where the word “including” is used it shall be understood as
meaning “including without limitation”.

 

9.8        Notices

 

9.8.1        Any notice to be given under this Agreement shall be in writing and
shall be sent by first class mail or air mail, or by fax (confirmed by first
class mail or air mail) to the address of the relevant Party set out below:

 

Mylène Ployaert,

Assistant Director, Centre for Enterprise & Innovation,

John Fairclough Centre, Building #27

University of Southampton

Highfield, Southampton

SO17 1BJ

 

Celldex Research Corporation

Senior Vice President, Business Development

222 Cameron Drive

Suite 400

Phillipsburg, NJ 08865

 

38

--------------------------------------------------------------------------------


 

Celldex Therapeutics, Inc.

Chief Executive Officer

119 Fourth Avenue

Needham, MA 02494-2725

 

9.8.2        Notices sent as above shall be deemed to have been received three
working days after the day of posting (in the case of inland first class mail),
or seven working days after the date of posting (in the case of air mail), or on
the next working day after transmission (in the case of fax messages, but only
if a transmission report is generated by the sender’s fax machine recording a
message from the recipient’s fax machine, confirming that the fax was sent to
the number indicated above and confirming that all pages were successfully
transmitted).

 

9.9        Publicity

 

Either party has the right to publish that they have entered into this agreement
and information about this agreement and the party wishing to publish such
information shall send a copy to the other party for reference at least twenty
four hours prior to publication.

 

9.10      Law and Jurisdiction.

 

The validity, construction and performance of this Agreement shall be governed
by English law and the parties accept the exclusive jurisdiction of the English
courts in respect thereto.

 

9.11      Further action

 

Each Party agrees to execute, acknowledge and deliver such further instruments,
and

 

39

--------------------------------------------------------------------------------


 

do all further similar acts, as may be necessary or appropriate to carry out the
purposes and intent of this Agreement.  At the request of Celldex, Southampton
agrees to execute any such further documents or other instruments as may be
necessary to register or record the exclusive licenses herein at any and all
Patent Offices as may be deemed appropriate by Celldex in its discretion, and
Southampton shall cooperate with Celldex as necessary to effect such
registration or recordal.

 

9.12      Third parties

 

Except for the rights of CRT as provided in Clause 2.4, the rights of the
Southampton Indemnitees as provided in Clause 7.3 and the rights of
sub-licensees under Clause 8.3.2.5, which may be enforced by those persons in
their own right, this Agreement does not create any right enforceable by any
person who is not a party to it (“Third Party”) under the Contracts (Rights of
Third Parties) Act 1999, but this Clause does not affect any right or remedy of
a Third Party which exists or is available apart from that Act.  The Parties may
amend, renew, terminate or otherwise vary all or any of the provisions of this
Agreement, including Clauses 7.3 and 8.3.2.5, without the consent of the
Indemnitees.

 

[The Remainder of this Page Intentionally Left Blank]

 

40

--------------------------------------------------------------------------------


 

AGREED by the Parties through their authorised signatories:-

 

For and on behalf of

 

For and on behalf of

 

 

 

University of Southampton

 

Celldex Therapeutics, Inc.

 

 

 

 

 

 

/s/ Sue Sundstrom

 

/s/ Anthony S. Marucci

Signed

 

Signed

 

 

 

 

 

 

Sue Sundstrom

 

Anthony S. Marucci

Print Name

 

Print Name

 

 

 

 

 

 

Director, Life Science Enterprise

 

President and CEO

Title

 

Title

 

 

 

 

 

 

24 November 2008

 

November 11, 2008

Date

 

Date

 

 

 

 

 

 

For and on behalf of

 

 

 

 

 

Celldex Research Corporation

 

 

 

 

 

 

 

 

/s/ Anthony S. Marucci

 

 

Signed

 

 

 

 

 

 

 

 

Anthony S. Marucci

 

 

Print Name

 

 

 

 

 

 

 

 

President and CEO

 

 

Title

 

 

 

 

 

 

 

 

November 11, 2008

 

 

Date

 

 

 

41

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Part A — Patents

 

[*]

[*]

 

Part B — Materials and Know-how

 

Materials to include: [*]

 

Know-How to include:

 

Know-how in developing functional [*] that is:

 

1)                                      [*]

 

2)                                     [*]

 

3)                                     [*]

 

4)                                     [*]

 

5)                                     [*]

 

AND excluding any generic methods or information which have applications outside
the Field.

 

--------------------------------------------------------------------------------

*CONFIDENTIAL

 

42

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

CRT AGREEMENT

 

43

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

MTA’s

 

44

--------------------------------------------------------------------------------
